 RITCHIE INDUSTRIES113Ritchie Industries Corporation and Troxal L. Skid-more.Case 9-CA-7290June 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSParty were represented by counsel and the Respondent wasrepresented by its plant manager, Alex Delman. All partieswere afforded full opportunity to be heard and to introducerelevant evidence on theissues.A brief was submitted bythe General Counsel and was fully considered by me inarriving at my decision in this matter.Upon the entire record herein including my evaluation ofthe testimony of the witnesses based upon my observationof their demeanor and upon consideration of the relevantevidence, I make the following:On May 7, 1973, Administrative Law Judge Gor-don J. Myatt issued the attached Decision in this pro-ceeding. Thereafter, counsel for the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the instant complaint be, and the samehereby is, dismissed.DECISIONSTATEMENT OF THE CASEGORDONJ.MYATT,Administrative Law Judge: Upon acharge filed on September13, 1972,1 by Troxal L.Skidmore,an individual,against Richie Industries Corporation (here-inafter called the Respondent),a complaint and notice ofhearing was issued by the Regional Director for Region 9on October 16. The complaint alleged,inter alia,that theRespondent violated Section 8(a)(1) and(3) of the Act byunlawfully discharging Skidmore because of his sympathyfor,membership in, and activities on behalf of InternationalLadies Garment Workers Union,AFL-CIO (hereinaftercalled the Union).2The Respondent's answer admitted cer-tain allegations of the complaint, denied others,and specifi-cally denied the commission of any unfair labor practices.Thiscase was tried before me on December 7 in Parkers-burg,West Virginia.The General Counsel and the Charging1Unless otherwise indicated, all dates herein refer to theyear 19722The complaint alleged that Skidmorewas unlawfullydischarged on Sep-tember 7, butduring the course of the trial it was determined that the actualdate of discharge was September14The complaintwas amended on therecord to reflect the actual date developedby thetestimonyFINDINGS OF FACTIJURISDICTIONALFINDINGSRespondent Richie Industries Corporation is a West Vir-ginia corporation engaged in the operation of a garmentfactory located in Cairo, West Virginia. The Respondent isa subsidiary of the Heckler Corp., which has its centraloffice and place of business in New York City. During thepast 12 months, the Respondent shipped goods and materi-als valued in excess of $50,000 from its place of business inCairo,West Virginia, to points located outside the State ofWest Virginia. Upon the basis of the foregoing, I find thatthe Respondent is, and has been at all times material herein,an employer as defined in Section 2(2) of the Act engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11THE LABOR ORGANIZATION INVOLVEDInternationalLadies Garment Workers Union, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent took over the garment factory at Cairosometimein 1967. Shortly after the Respondent acquiredthe factory Delman became the plant manager. The entireoutput of the Cairo factory was shipped to a warehouseowned by the Heckler Corp. in Bradley Beach, New Jersey.During the busy season, shipments flowed from theRespondent's factory to Bradley Beach several times aweek.Although the record does not indicate when the Unionbecame the collective-bargaining representative of theRespondent's production employees, it is apparent that theUnion represented the employees for several years. The unitdid not include, however, the mechanic employed by theRespondent, the plant manager's secretary, or the employeeoccupying the position of shipper.'B.The Events Regarding SkidmoreSkidmore originally started with the Respondent in 19673The evidence indicates that employees classified as shippers were notincluded in the bargaining units in any of Heckler's factories.204 NLRB No. 39 114DECISIONSOF NATIONALLABOR RELATIONS BOARDas a janitor. He was subsequently assigned the duties of ashipper. As a shipper, he was required to count and loadgarments which were ready for shipment to the Hecklerwarehouse in Bradley Beach, New Jersey. Skidmore's dutiesrequired him to list the cut and style of the garments andthe quantities that were being shipped. He placed this infor-mation on the lists which went with each shipment. Whenthe shipment arrived at the warehouse, the employees therewould check it against the list provided by the shipper.Skidmore was laid off in the spring of 1970. He was rehiredin June 1972, at the start of Respondent's busy season.Sometime in July 1972, Skidmore decided that he wantedto become a member of the Union. Skidmore spoke to InezSimmons,a production employee and president of theUnion in the Respondent's factory. Simmons in turn spoketoDelman about allowing Skidmore to join the Union.Delman indicated that he would have to discuss the matterwith Heckler as none of the shippers were included in thebargaining unit. Later that same month Simmons askedDelman what he was doing about Skidmore's request to beincluded in the bargaining unit. Delman stated that it didnot matter to him, provided that the local union representa-tive agreed to include the employee. Simmons contacted thelocal union representative who agreed, provided the plantmanager was willing. This information was passed on toDelman by Simmons.In August,Simmons againspoke to Delman about Skid-more joining the Union. Simmons insisted that Delman giveher the union checkoff authorization card and the applica-tion for membership so that she could have Skidmore signthem.' After Skidmore signed the cards he returned them toSimmons,who passed them on to the manager's secretaryfor mailingto New York.The following month Simmons asked Delman why uniondues had not been deducted from Skidmore's paycheck.Delman informed her that he had not sent the authorizationcards to New York. Simmons contacted the state represen-tative on the telephone and spoke to him regarding thesituation of Skidmore. According to Simmons' testimony,the state representative instructed Delman to include Skid-more in the bargaining unit, but the plant manager refused.He did agree, however, to discuss the matter further withSkidmore. Simmons testified that on September 14, Delmansaid Heckler refused to agree to allow Skidmore to be in-cluded in the bargaining unit. According to Simmons, Del-man repeated that none of the shippers in the Hecklerfactories were in the bargaining units. During the course ofthis conversation, Delman stated that Skidmore was earningtop wages ($2.15 per hour) and she questioned this state-ment. Simmons and Delman went to the shipping sectionand asked Skidmore what he was receiving in terms of wag-es. Skidmore said he was receiving $2 an hour. Simmonsthen insisted that Skidmore be allowed to become a memberof the Union so that he could receive hospitalization bene-fits and paid holidays. At this point Delman offered to giveItwas apparently the practice in the Respondent's plant for the plantmanager or his secretary to keep blank union authorization and checkoffcardsOnce an employee executed these cards, Delman would forward acopyto the New York headquarters and a duplicate to the union headquar-ters.Skidmore $2.15 per hour and pay 50 percent of the cost ofhis hospitalization. Skidmore continued to insist that hewanted to be a member of the Union.After Skidmore left work that evening, he received a callfrom Delman at home asking him to return to the plant.Skidmore returned and a telephone call was placed to Heck-ler inNew York. During the course of the conversation inwhich Delman and Skidmore were on different extensions,Heckler stated that Skidmore had been makingnumerouserrors in the counts submitted with the shipments to thewarehouse. Heckler also told the employee that there wasno room for that kind of incompetence in the organizationand that his services were no longer required. At the conclu-sion of the telephone conversation, Delman had his secre-tary draw Skidmore's final paycheck and his services wereterminated.C. Skidmore's Performance as a ShipperDelman testifiedthat Skidmore made numerous and fre-quent errors in the count of the garments which wereshipped weekly to the warehouse at Bradley Beach. Docu-mentswere introduced into evidenceshowingthat Skid-more frequently overstated or understated the number ofgarmentsbeing shipped. According to Delman's testimony,the companyofficialsin New Yorkwere laig#ily critical ofhis continuingto employ Skidmore because of the errorsmade on the shipping invoices. The warehouse in BradleyBeachwas apparently staffed by transient employees andthere was frequent turnover.Because of the numerous mis-takes madeby Skidmore, the Respondent was unable todeterminewhether thegarmentswere being pilfered bywarehouse employees or whether they had in fact beenshipped.Delman testifiedthat he did not discharge Skidmore be-cause he wasin the height of the busyseason, and he wantedto delay making any changes in personnel until the slackperiod started. He tolerated Skidmore'smistakes and henever warned the employee that he would be subject todischarge if the mistakescontinued. According to Delman,this was themanner inwhich he handled his employees. Healso stated that he did not discuss his plans with the NewYork officialsbecause hedid not like to take any problemsto them that he felt he was able to handle.Delmanfurthertestified that when he informed the officials in New Yorkthat Skidmore wanted to join the Union, they were sur-prised that the employee was still working at the Cairofactory. They were highly critical of the fact that Delmanhad not discharged Skidmore because of his mistakes in theshipments.Sometimeduring the month of August, the factory wasoperating 6 days a week and late in the evenings.Becauseof the heavy work schedule Skidmore did not have theopportunity to get to cash his paycheck. During one of thecoffeebreaks, he was loading a shipment of garments ontothe truck and was unaware that the bell had rung for thebreak. After the break period was over, Skidmore decidedto leave andmade the comment in front of Delman's secre-tary that he would be back as soon as he cashed his pay-check at the bank. When Skidmore returned he was told bythe secretary that he would have to punch his timecard as RITCHIE INDUSTRIES115she had punched his card out when he left the factory.Skidmore was upset over this incident,and the followingMonday he complained about it to Delman. Delman saidnothing and the matter was not pursued any further at thattime.When Skidmore was discharged over the telephone byHeckler,Delman was quite upset over his employer's ac-tion.He stated that he felt that it was a local personnelmatter which he could have managed himself. He testifiedthat he felt the decision on the part of Heckler was not wise,and he gave the impression that he would have preferredthat it had not occurred in that fashion. After Skidmorefiled unfair labor practice charges and the complaint issued,Delman took it upon himself to rehire Skidmore. He statedthat after he had rehired Skidmore, errors began to occuragain in the shipments. During the interim period, the ship-ments to the warehouse were apparently accurate.ConcludingFindingsThe General Counsel contends that Skidmore was dis-charged because he insisted upon being allowed to becomea member of the bargaining unit and represented by theUnion. The General Counsel argues that Skidmore's mis-takes in the shipments were well known to the Respondent,and steps were not taken to correct the situation. Nor didthey warn the employee that he would be discharged if theerrors continued to occur. Consequently, according to theGeneral Counsel, the Respondent condoned Skidmore's in-efficiency as an employee and only became dissatisfied withhim after he began to insist that he be allowed to be repre-sented by the Union.There is no doubt that the facts lend themselves to theconclusion urged by the General Counsel. The Respondentretained Skidmore even though it was apparent that he wasincompetent as a shipper and that he made numerous mis-takes.On the day that he had been discharged,the unionpresident had insisted that he be included in the bargainingunit and confronted Delman about the fact that the NewYork office had not acted upon the employee's authoriza-tion for the deduction of union dues.But the facts here alsolend themselves to the opposite conclusion,i.e., that Skid-more was discharged because he was an unsatisfactory em-ployee.It is quite clear that Delman was a compassionate em-ployer and a "soft-hearted"plant manager.When Skidmorewas laid off in 1970,Delman attempted to get him a job withothers in the area. Finally he rehired Skidmore at the factoryin 1972. He was frequently criticized by his superiors in NewYork because he continued to employ Skidmore despite thenumerous errors the employee made regarding the ship-ments to the warehouse.It is also clear that Delman did notchastise nor was he unduly harsh with his employees. In-deed, it might be said that it was his very compassion thatled to his difficulty in this case.IcreditDelman's explanation that despite the urgingfrom the New York office, he decided that he would notmake any changes regarding the shipper until after his busyseason was completed. It is evident that when Delman men-tioned Skidmore's request to be included in the bargainingunit, he also caused the officials in New York to considerthedissatisfaction theywere experiencingwith thisemployee's job performance. The fact that Heckler decidedto take matters in his own hands and discharge the employ-ee does not compel the inference that he did so because ofthe request to be included in the unit. I am not unmindfulthat the discharge coincided with Skidmore's push to be-come a member of the Union. Nevertheless, I am unwilling,on the state of this record, to conclude that the employeewas discharged because he sought to be included in thebargaining unit. The record equally supports the conclusionthat he was discharged because of unsatisfactory job perfor-mance.In these circumstances, I am constrained to find that theGeneral Counsel has failed to establish, by a preponderanceof evidence, that Skidmore was discharged for reasons thatviolated the Act. Accordingly, I shall recommend dismissalof the complaint in its entirety.CONCLUSIONS OF LAW1.Richie Industries Corporation is an employer as de-fined in Section 2(2) of the Act engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Ladies Garment Workers Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By discharging employee Troxal L. Skidmore on Sep-tember 14, 1972, the Respondent did not commit an unfairlabor practice within the meaning of Section 8(a)(1) and (3)of the Act.Accordingly, upon the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case, pur-suant to Section 10(c) of the Act, I make the followingrecommended:ORDERSThe allegations of the complaint herein bedismissed intheir entirety.S In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and Order herein shall, as provided in Sec 102.48 of the Board'sRules and Regulations,be adopted by theBoard and become its findings,conclusions, and order, and all objections thereto shall be deemed waived forall purposes